Case 3:20-cv-00065-NKM-JCH Document 12 Filed 01/12/21 Page 1 of 3 Pageid#: 129




                         THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

 JOHN R. GRANO, JR.                 )
                                    )
 and                                )
                                    )
 CYNTHIA TAFT GRANO,                )
                                    )
           Plaintiffs,              )
 v.                                 ) Case No. 3:20CV0065
                                    )
 RAPPAHANNOCK ELECTRIC COOPERATIVE, )
                                    )
           Defendant.               )


                                     MOTION TO DISMISS

        Defendant, Rappahannock Electric Cooperative (“REC”), by counsel, pursuant to Rules

 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, hereby moves to dismiss the

 Complaint filed by John R. Grano, Jr. and Cynthia Taft Grano for lack of subject matter jurisdiction

 and/or for failure to state a claim upon which relief can be granted. The grounds for REC’s motion

 are set forth more fully in the supporting brief filed contemporaneously herewith.

        WHEREFORE, REC respectfully requests that the Court dismiss the Complaint with

 prejudice and grant such other and further relief as this Court deems just and proper.




                                                  1
Case 3:20-cv-00065-NKM-JCH Document 12 Filed 01/12/21 Page 2 of 3 Pageid#: 130




                                    Respectfully submitted,

 Dated: January 12, 2021            RAPPAHANNOCK ELECTRIC COOPERATIVE

                                    By: /s/ Andrew P. Sherrod
                                    Andrew P. Sherrod (VSB No. 45854)
                                    Elizabeth C. Burneson (VSB No. 93413)
                                    HIRSCHLER FLEISCHER,
                                    A PROFESSIONAL CORPORATION
                                    Post Office Box 500
                                    Richmond, Virginia 23218-0500
                                    Telephone No.: (804) 771-9500
                                    Facsimile No.: (804) 644-0957
                                    Email: asherrod@hirschlerlaw.com
                                           lburneson@hirscherlaw.com

                                    Counsel for Rappahannock Electric Cooperative




                                       2
Case 3:20-cv-00065-NKM-JCH Document 12 Filed 01/12/21 Page 3 of 3 Pageid#: 131




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on January 12, 2021, I electronically filed the foregoing with the Clerk

 of Court using the Court’s CM/ECF system, which will then send a notification of such filing

 (NEF) to all counsel of record for the parties.



                                               By: /s/ Andrew P. Sherrod
                                               Andrew P. Sherrod (VSB No. 45854)
                                               Elizabeth C. Burneson (VSB No. 93413)
                                               HIRSCHLER FLEISCHER,
                                               A PROFESSIONAL CORPORATION
                                               Post Office Box 500
                                               Richmond, Virginia 23218-0500
                                               Telephone No.: (804) 771-9500
                                               Facsimile No.: (804) 644-0957
                                               Email: asherrod@hirschlerlaw.com
                                                      lburneson@hirscherlaw.com

                                               Counsel for Rappahannock Electric Cooperative




                                                   3
